DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 23 September 2021 has been entered. Claim(s) 1, and 3-6 is/are pending in this application and examined herein. Claim(s) 1 is/are amended. Claim(s) 2 is/are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burdick (US-4514292-A).
Regarding claim 1, Burdick teaches a froth flotation process (Title) for beneficiation of ores by froth flotation using a novel depressant for associated gangue (Col. 1 lines 4-8) comprising alkali metal sulfite such as sodium sulfite (Col. 1 lines 42-58). Burdick teaches in Example 1 crushing and wet grinding a 1 kg sample of porphyry copper ore containing 0.49% copper, primarily as chalcopyrite, and 0.007% molybdenum to form a pulp (a mineral slurry containing a copper mineral and a molybdenum mineral; Col. 2 lines 39-45). Burdick further teaches the pulp is adjusted to a pH of 10.5 with lime and transferred to a flotation cell, and 0.1 pounds per ton of ore of a 1:1 mixture of sodium sulfite and 1-naphthol-3,6-disulfonic acid disodium salt is added, and the pulp is conditioned for 1 minute (a conditioning step of adding sulfite to a mineral slurry, wherein the conditioning step comprises adding a pH adjusting agent to adjust the pH of the liquid phase of the mineral slurry to a range of 8 to 11.5; Col. 2 lines 45-50). Burdick is silent to where the sulfite is a surface treatment agent, however the Examiner notes that the instant application does not disclose what factors determine whether a sulfite acts as a surface treatment agent, therefore as both Burdick and the instant application teach a sulfite added to a copper/molybdenum mineral slurry that results in separation of the copper mineral from the molybdenum mineral, the sulfite of Burdick inherently reads on being a surface treatment agent. See MPEP § 2112.01(I)-(II).
Burdick further teaches that froth flotation is carried out for 5 minutes (Col. 2 lines 54-56), which results in 91.5% of Cu and 54.8% of Mo being floated (Table 1), where one of ordinary skill would recognize that 8.5% of Cu would be precipitated with gangue material, and as a portion of the molybdenum is floated and a portion of the copper is precipitated, Burdick reads upon a flotation step of performing flotation which separates the molybdenum mineral as a floating ore and the copper mineral as a precipitating ore of the mineral slurry after the conditioning step.
Regarding claim 3, Burdick teaches in Example 1 crushing and wet grinding a 1 kg sample of porphyry copper ore containing 0.49% copper, primarily as chalcopyrite, and 0.007% molybdenum to form a pulp (a mineral slurry; Col. 2 lines 39-45). Burdick further teaches adding sodium sulfite and subjecting the pulp to about 1500 rpm (wherein the conditioning step… in the mineral slurry, wherein in the in the dispersion step the surface treatment agent is added to the mineral slurry; Col. 2 line 50). Burdick further teaches next adding collector and frother (Col. 2 lines 51-54), and conditioning for 1 minute (a retaining step of retaining the mineral slurry for a predetermined time period; Col. 2 line 54). The Examiner notes that while Burdick does not refer to the addition of collector and frother as a dilution step, one of ordinary skill would recognize that the addition of additional components to the pulp would reduce the concentration of the other components of the pulp, reading on a dilution step after the dispersion step, and on a retaining step after the dilution step.
Regarding claim 4, Burdick teaches the surface treatment agent is sodium sulfite (Col. 2 lines 45-50).
Regarding claim 6, Burdick teaches that the conditioning of the pulp with sulfite occurs at 1500 RPM (Col. 2 lines 47-50), where one of ordinary skill would recognize a conditioning at an RPM indicates the pulp is stirred or agitated during the conditioning, and would result in stirring of the mineral slurry containing sulfite and disperse mineral particles contained in the mineral slurry.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Burdick as applied to claim 1 above, further in view of Boutin (US 3339730 A).
Regarding claim 3, Burdick teaches in Example 1 adding water to ground ore (a dilution step; lines 43-44) and then adding sodium sulfite and conditioning the pulp for 1 minute at about 1500 rpm (a dispersion step of stirring the mineral slurry to disperse mineral particles contained in the mineral slurry, wherein in the dispersion step the surface treatment agent is added to the mineral slurry; lines 47-50). Burdick further teaches conditioning for 1 minute (a retaining step of retaining the mineral slurry for a predetermined time period; Col. 2 line 54). The Examiner notes that claim 3 requires that the dilution step occurs after the dispersion step, and while the instant specification at [0042] discloses that the “conditioning step is preferably composed of a dispersion step, a dilution step, and a retaining step”, and that “specific treatments in the conditioning step are not particularly limited, as long as a reaction can be caused to take place as desired by the addition of a surface treatment agent to a mineral slurry”. Therefore, the instant claims do not disclose any criticality of this order of steps or preclude the inclusion of other steps in the process. 
Boutin teaches a froth flotation method for separating various ores (Column 1, lines 15- 20), where alkali sulphites are added as a flotation modifying agent (Column 3, lines 21-33). Boutin further teaches the slurry being formed in an agitation conditioning tank, which contains means for intimately mixing ground ore with water and the necessary conditioning and flotation agents (a dispersion step; Col. 4 lines 56-59, Fig. 1 “31-33”). The slurry is then pumped into the central portion of a flotation column (Column 6, lines 61-63), where the slurry is diluted with an aqueous system, usually water (a dilution step of diluting mineral slurry after the dispersion step; Column 4, lines 72-75). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to perform dispersion before a dilution step as taught by Boutin prior to the dilution step of Burdick, as one of ordinary skill would recognize doing so would increase homogeneity in the mixture, increasing surface area interaction among components of the mixture, facilitating chemical reactions needed to carry out the recovery process. 
The Examiner further notes the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C. As the instant application does not disclose any new or unexpected result due to changing the order of dispersion, dilution, and retaining steps compared to Burdick, it would have been obvious to select any order of the dispersion, dilution, and retaining steps because the reaction caused by the addition of a surface treatment agent would be expected to occur regardless of the sequence of the addition of the components.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick as applied to claim 1 above, and further in view of Clark et al. (US-6036025-A), hereinafter Clark.
Regarding claim 5, Burdick teaches in Example 1 crushing and wet grinding a 1 kg sample of porphyry copper ore containing 0.49% copper, primarily as chalcopyrite, and 0.007% molybdenum to form a pulp (containing chalcopyrite; Col. 2 lines 39-45), but is silent to the presence of bornite or chalcocite in the copper ore, or where the molybdenum is in the form of molybdenite.
Clark teaches process for the separation of minerals involving conditioning a slurry with a non-oxidizing gas and a reducing agent to improve selectivity between valuable sulfidic minerals and non-sulfidic gangue minerals (Abstract). Suitable reducing agents include sodium bisulfite, metabisulfites, and other sulfites (Col. 4, lines 60-65). Clark further teaches that its process is suitable for various ores, including porphyry ore, which contains chalcopyrite, bornite, and molybdenite (Table 1). Additionally, Clark teaches the process is particularly suitable for the recovery of copper in the form of chalcopyrite and chalcocite (Col. 3, lines 61-63).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a porphyry ore containing chalcopyrite, bornite, molybdenite, and chalcocite as taught by Clark as the porphyry copper ore of Burdick to expand the types of materials that may be used in the process. Doing so would have been further obvious as both Burdick and Clark are drawn to flotation methods of treating porphyry copper/molybdenum ores via flotation after a sulfite conditioning step. Doing so would have been further obvious as the bornite and chalcocite would be expected to yield the same or similar results as the chalcopyrite in Burdick, as they are all copper sulfide compounds.

Response to Arguments
Applicant’s arguments filed 13 September 2021 with respect to claim(s) 1 and 3-6 have been considered, and in response to applicant's argument that Armstrong (US-4549959-A) does not teach adding a pH adjusting agent to adjust the pH of the liquid phase of the mineral slurry to range from 8 to 11.5, the Examiner agrees. Therefore, the rejection of claim(s) 1 and 4 as anticipated by Armstrong, dependent claim(s) 3 and 6 in view of Boutin (US 3339730 A), and dependent claim(s) 5 in view of Clark (US 6036025 A) are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to modified Armstrong as applied in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733